Citation Nr: 9901575	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  96-12 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability secondary to service-connected back and left leg 
disabilities.

2.  Entitlement to service connection for a right leg 
disability secondary to service-connected left leg 
disability.

3.  Entitlement to an evaluation in excess of 50 percent for 
residuals of a fracture of the L1-L5 vertebrae with wedging 
and deformity, to include the issue of whether a rating in 
excess of 30 percent was warranted prior to June 9, 1997.  

4.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a left knee injury with instability, to include 
the issue of whether a rating in excess of 20 percent was 
warranted prior to May 29, 1996.  

5.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a laparotomy with ventral hernia, to include the 
issue of whether a compensable rating was warranted prior to 
May 29, 1996.

REPRESENTATION

Appellant represented by:	Robert D. Marcinkowski, 
Esquire


ATTORNEY FOR THE BOARD

J. R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to 
August 1979.

This matter is before the Board of Veterans Appeals (Board) 
of the Department of Veterans Affairs (VA), on appeal from a 
March 1995 rating determination by the Philadelphia, 
Pennsylvania, Regional Office (RO).  By a later rating 
decision of June 1998, the rating for the service-connected 
back disability was increased to 50 percent from June 9, 
1997, the rating for the service-connected knee disability 
was increased to 30 percent from May 29, 1996, and the rating 
for residuals of a laparotomy with ventral hernia was 
increased to 20 percent from May 29, 1996.  A total rating 
based on individual unemployability was also assigned, 
effective May 31, 1996.  Despite these awards, the appeal as 
to the increased rating issues remains before the Board in 
light of the decision of the United States Court of Veterans 
Appeals (Court) in AB v. Brown, 6 Vet. App. 35, 38 (1993), 
that a rating decision issued after a notice of disagreement 
which grants less than the maximum rating available does not 
"abrogate the pending appeal."  

Thus, the issues before the Board include entitlement to a 
rating in excess of 30 percent for the lumbar spine prior to 
June 1997 as well as a current rating in excess 50 percent; a 
rating in excess of 20 percent, prior to May 1996, for the 
left knee as well as a current rating in excess of 30 
percent; and a compensable rating, prior to May 1996, for 
appendectomy and scar residuals as well as a current rating 
in excess of 20 percent.  


FINDINGS OF FACT

1.  The veteran has not presented competent evidence to show 
that he has right hip or right leg disabilities that are 
etiologically or causally related to service-connected left 
knee and lumbar spine disabilities.

2.  Prior to June 9, 1997 the veterans service-connected 
fracture residuals of the L1 through L5 vertebrae consisted 
of vertebral deformity, degenerative changes, muscle spasm, 
tenderness, pain and sciatic nerve irritation.  

3.  During this period, the service-connected compression 
fracture with vertebral deformity did not result in more than 
moderate limitation of lumbar motion or more than moderate 
radiculopathies, and neither severe intervertebral disc 
syndrome or lumbosacral strain was demonstrated.

4.  During the period since June 9, 1997, the veterans 
service-connected fracture residuals of the L1 through L5 
vertebrae consists of vertebral deformity and severe 
limitation of motion of the lumbar spine with some 
neurological deficit in the right lower extremity.  

5.  During the period since June 9, 1997, the veterans 
service-connected fracture residuals do not approximate or 
equate to either unfavorable ankylosis of the lumbar spine or 
pronounced intervertebral disc syndrome with persistent 
neurological findings appropriate to the site of the diseased 
disc.  

6.  Prior to May 29, 1996, the veterans service-connected 
left knee disability was manifested by crepitus, tenderness, 
nearly normal range of motion, slight atrophy of the thigh, 
and slight instability.  

7.  Prior to May 29, 1996, the veterans service-connected 
left knee disability resulted in no more than moderate 
subluxation or lateral instability.  

8.  Since May 29, 1996 the veterans service-connected left 
knee disability has been manifested by marked instability 
with positive drawer sign; lateral and anterior instability 
and clicking of the left knee with obvious relaxation of the 
tendons and loose bodies, 50 percent loss of muscle strength 
in the left quadriceps and probable anterior cruciate 
ligament tear.

9.  Prior to May 29, 1996 the service-connected laparotomy 
residuals consisted of an asymptomatic scar with no 
functional impairment.

10.  Since May 29, 1996 the service-connected laparotomy 
residuals consist of a well-healed surgical scar, subjective 
complaints of discomfort, and relaxation in the area of the 
scar representing a separation of the muscles or an early 
ventral hernia.  

11.  A ventral hernia which is large and not supported by a 
belt under ordinary conditions is not shown by the evidence.  


CONCLUSIONS OF LAW

1.  The veteran's claims for service connection for right hip 
and right leg disabilities secondary to service-connected 
back and knee disabilities are not well grounded.  
38 U.S.C.A. §§ 1110, 5107(a), 7104 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.310 (1998).

2.  The criteria for an evaluation in excess of 30 percent, 
prior to June 9, 1997, for residual fracture of the L1-L5 
vertebrae with wedging and deformity have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§4.71a, Codes 5285-5292 (1998).

3.  The criteria for a current evaluation in excess of 50 
percent for residual fracture of the L1-L5 vertebrae with 
wedging and deformity have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §4.71a, Codes 
5285-5292 (1998).

4.  The criteria for an evaluation in excess of 20 percent, 
prior to May 29, 1996, for residuals of a left knee injury 
with instability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. § 4.71a, Code 5257 
(1998).

5.  The criteria for a current evaluation in excess of 30 
percent for residuals of a left knee injury with instability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. § 4.71a, Code 5257 (1998).

6.  The criteria for a compensable evaluation, prior to May 
29, 1996, for laparotomy residuals with a ventral hernia have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 4.114, 4.118, Codes 7339, 7805 (1998).

7.  The criteria for a currrent evaluation in excess of 20 
percent for laparotomy residuals with ventral hernia have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 4.114, 4.118, Codes 7339, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.  During service, the veteran was treated 
for multiple injuries sustained in a jeep accident, including 
fracture of the lumbar spine at L1 through L5, with 
compressed wedging at L4 and fracture of the left fibula.  An 
exploratory laparotomy was performed to assess any spleen 
damage and an incidental appendectomy was also done at that 
time.  Shortly after discharge the veteran underwent VA 
examination in November 1979.  X-rays of the spine showed a 
wedge-shaped deformity at L4, with irregularity and 
hyperostosis.  Examination of the left knee revealed marked 
lateral instability and 180 degrees of extension.  

In a February 1980 rating decision, service connection was 
established for fracture residuals of L1-L5 with wedging and 
deformity and loss of range of motion and a 30 percent 
evaluation was assigned; a 20 percent evaluation was assigned 
for left knee injury with instability.  Service connection 
was also established for appendectomy residuals, a laparotomy 
scar, and residuals of fractures of the left fibula and ribs, 
and noncompensable evaluations were assigned to each.  

The veteran filed a claim for increased ratings for his 
service-connected disabilities in August 1993.  

A VA outpatient treatment record dated in June 1993 shows the 
veteran was evaluated primarily for complaints of constant 
low back pain which he stated precluded his ability to obtain 
a job.  Examination revealed negative bilateral straight leg 
raising and good range of motion.  There was no evidence of 
tightness or spasm and motor strength was 5/5.  X-rays of the 
lumbar spine revealed a L4 compression fracture and X-rays of 
the hips, knees and ankles were negative.  The clinical 
assessment was benign lesion of the right femur and 
mechanical low back pain.  

On VA orthopedic examination in October 1993 the veteran 
complained of low back pain aggravated with any kind of 
exertion and radiation into the hips and the legs.  With 
respect to his left knee he complained of problems 
negotiating steps and of giving way with a history of falls.  
There was also a history of left knee swelling with blood 
aspirated in the past but no locking.  He reported numbness 
in both lower extremities three to four times a week and that 
he periodically used a cane.  Examination revealed mild 
dorsal lumbar scoliosis and a large abdominal scar to the 
left of the midline.  Range of motion of the thoracolumbar 
spine was painfully restricted with 40 degrees of forward 
flexion, 10 degrees of hyperextension and 35 degrees of 
lateral bending.  Palpation revealed varying degrees of 
tenderness from D11 through the lumbosacral junction in the 
paravertebral muscles.  

Examination of the knees revealed patellofemoral crepitation 
in the right knee but no evidence of pain.  The service-
connected left knee showed a nontender 5½ inch medial scar 
secondary to a childhood injury.  There was a fine 
patellofemoral grate but no clicking and tenderness about the 
lateral fibula and the lateral patella but no sensitivity on 
the medial side.  There was full extension of the left knee 
with -10 degrees of full flexion compared to the asymptomatic 
right knee.  There was ½ inch of atrophy of the left thigh 
but no atrophy in the left calf.  There was no evidence of 
instability, swelling or warmth in either knee.  Neurological 
examination of the lower extremities showed the veteran could 
straight leg raise to 90 degrees seated and in the supine 
could straight leg raise to 65 on the right and 55 on the 
left.  The patella and achilles reflexes were symmetrically 
reactive and there was no Trendelenburg fragility or 
dysfunction.  Leg length was equal, measuring from the 
anterior superior iliac spine to the patella and then from 
the anterior superior iliac spine to the malleoli.  The 
diagnoses were status post fracture L1 per history with 
chronic lumbar strain and sprain and degenerative joint 
disease; status post left knee fracture with mild 
arthrofibrosis and rule out radiculopathy in lower 
extremities.  

On further examination of the spine, the veteran stated that 
he was diagnosed as having a hole in the right hipbone and 
that the right leg was shorter than the left leg.  There was 
also a questionable history regarding a tumor.  There was no 
history of other injury involving the hip.  Examination was 
negative for swelling, deformity of the joints, atrophy or 
tenderness of the muscles.  Range of motion of the hips 
revealed forward flexion to 100 degrees bilaterally, backward 
extension to 30 degrees bilaterally, internal rotation to 40 
degrees bilaterally, external rotation to 50 degrees 
bilaterally, abduction to 40 degrees bilaterally and 
adduction to 20 degrees, bilaterally.  The lumbar spine 
showed no evidence of bony tenderness, deformity or 
paraspinal muscle spasm.  Range of motion of the lumbar spine 
was normal.  Motor status, coordination and reflexes were all 
normal.  Sensory system evaluation revealed normal touch, 
position and vibration sense.  Examination of the abdomen 
revealed a 7-inch long midline scar with no evidence of 
keloid formation or subcutaneous tissue loss.  There was no 
evidence of hepatosplenomegaly or abdominal tenderness and 
umbilical, ventral, inguinal and incisional hernias were 
absent.  

Electromyography and nerve conduction studies performed in 
October 1993 revealed normal deep tendon reflexes, good 
strength and normal sensations.  Electrically, the EMG 
findings, nerve conduction values and H-reflexes were within 
normal limits.  There was no evidence of radiculopathy or 
neuropathy.  The findings were interpreted as normal EMG and 
nerve conduction studies of both lower extremities and low 
back.  

In November 1993 the veteran underwent a further VA 
examination.  It was noted that the right leg appeared to be 
shorter than the left by approximately ½ inch.  The left knee 
did not bend to full flexion and the left leg muscles were 
diminished in relationship to the right.  The veteran had 
pain with extension of his back but range of motion at the 
waist was full.  On examination there was full lower 
extremity strength except for left inversion, eversion and 
extensor hallucis longus which was questionably effort-
related to a grade 4/5.  He had decreased size of the 
extensor digitorum brevis bilaterally, greater on the left.  
On sensory examination he had decreased cold sensation on the 
left lateral aspect of his lower extremity, decreased cold 
sensation on the right medial aspect of his lower extremity 
and mild decreased vibration in his feet bilaterally.  Deep 
tendon reflexes were 2+ and symmetrical throughout and 
plantar response was withdrawn bilaterally.  The veteran also 
had decreased pinprick in the left S1 distribution.  The 
clinical impression was status post motor vehicle accident 
with crush injury L1 through L5,  fractured fibula and knee 
dislocation on the left, exploratory surgery and appendectomy 
with residual lumbosacral radiculopathy and chronic pain 
syndrome.  

VA outpatient treatment records dated from March 1988 to June 
1994 show continued evaluation and treatment of the veteran 
for the service-connected disabilities at issue, including 
degenerative joint disease, chronic pain syndrome, and left 
knee effusion.  X-rays of the left knee dated in July 1993 
were negative for any significant abnormality.  A MRI of the 
left knee showed a tear of the anterior cruciate ligament 
with severe sprain and/or partial tear of the lateral 
collateral ligament.  Mild joint effusion was also noted.  X-
rays of the right hip, dated in August 1993, revealed a 1.7 x 
1.7 centimeter, well demarcated, hypodense lesion surrounded 
by sclerotic margin at intertrochanteric area, most probably 
representing a benign bony lesion.  A January 1994 X-ray 
report of the right hip and pelvis showed normal bones and 
joints, with the exception of a soft bubble-like appearance 
of cystic changes in the intertrochanteric region, probably 
representative of an enchondroma.  

In a statement received by the RO in April 1996 the veteran 
complained that he was in constant pain and had to walk with 
a cane.  He also reported that he had been wearing a leg 
brace for the past four years prescribed by a VA physician.  

On VA examination in May 1996 the veteran complained of 
discomfort in the lower part of the abdominal scar with some 
apparent herniation at times, although this was not obvious 
at the time of the examination.  There was a linear surgical 
scar which was well-healed measuring about 20 centimeters 
mid-abdomen from the xiphoid process to the suprapubic area.  
Slight atrophy was present but no evidence of herniation or 
other abnormality.  No inflammatory changes or evidence of 
foreign matter or infection was noted clinically and no 
tenderness was elicited from this area and no other skin 
lesions were present.  There was no evidence of keloid 
formation, adherence or any vascular problem in the skin or 
ulceration.  The pertinent diagnosis was laparotomy scar, 
healed.  Examination of the abdomen revealed no abdominal 
masses.  About six centimeters above the navel there was two 
centimeters of relaxation in the area of the scar 
representing a separation of the muscles or an early ventral 
hernia.  

On orthopedic examination the veteran reported severe back 
pain not relieved by Motrin, ice or heat and that his left 
knee gives out and that he wore a left knee brace as well as 
a back brace.  Examination of the lumbar spine revealed 
forward flexion to 75 degrees, extension to 25 degrees, left 
lateral flexion to 30 degrees, right lateral flexion to 25 
degrees and rotation to 30 degrees, bilaterally.  The veteran 
had tenderness over the lumbar spine and associated muscle 
spasm.  He had tenderness over the L4 and L5 with radiation 
of the pain into the right buttock.  The right buttock was 
tender.  X-rays of the right hip and pelvis showed a 
sclerotic area in the intertrochanteric region of the right 
femur possibly representing a bone infarct.  X-rays of the 
back showed mild degenerative changes, L5-S1, mild 
compression fracture of the L4 vertebral body, especially 
through the inferior plate of L4.  

Examination of the left knee revealed no swelling but the 
knee was markedly unstable with possible drawer sign.  The 
veteran had lateral and anterior instability of the left 
knee, two inches.  He also had clicking of the left knee with 
obvious relaxation of the tendons and the loose bodies could 
be palpated in the left knee.  The veteran had about 50 
percent loss of muscle strength in the left quadriceps.  X-
rays of the left knee were normal.  The clinical impression 
was residuals from previous fracture, L1 through L5, 
continuing to demonstrate a compression fracture of L4; 
associated right sciatic nerve irritation secondary to 
trauma; limited spine motion; ligament injuries to left knee 
with marked instability of the left knee, probably involving 
the cruciate and collateral ligaments; past history of 
ruptured spleen or trauma to spleen with abdominal surgery in 
1978 and resulting scar showing an early ventral hernia. 

VA examination of the lumbar spine in June 1997 showed no 
postural abnormalities, fixed deformity or spasm, but there 
was tenderness over the L4-L5 area.  Range of motion was 
forward flexion to 45 degrees, backward extension to 20 
degrees, lateral flexion to 35 degrees, bilaterally and 
rotation to 25 degrees, bilaterally.  There was objective 
evidence of mild pain on motion.  There was no neurological 
involvement noted.  X-rays of the lumbar spine showed 
deformity of the L4 vertebral body compatible with a previous 
compression fracture, mild narrowing of the L4-L5 interspace.  
There was no essential change noted when compared to the 
previous examination in May 1996.  The diagnosis was low back 
strain, status post compression fracture of L4.

On examination of the peripheral nerves the veteran 
complained of almost continuous numbness, tingling and a 
feeling of falling asleep in the left leg, below the 
knee, especially in the left foot.  He recently began having 
pain shooting down from the lumbosacral region into the right 
buttock and the posterior aspect of the right thigh to the 
knee, which he described as increasingly severe and constant.  
Examination of the legs revealed the veteran walked with a 
stiff-legged gait and wore a knee brace and used a cane 
because of left knee instability.  In actual form testing of 
strength in the lower extremities, there was full strength 
throughout at the hips bilaterally.  Knee flexion and 
extension were 4 out 5, but somewhat limited by pain and 
stiffness around the joint on the left.  There was no atrophy 
noted in either leg and sensory modalities were intact 
throughout.  There was considerable pain and tenderness in 
the veterans lower back region.  Straight leg raising was 
within normal limits bilaterally and plantars were flexor 
bilaterally.  There was evidence of L4, L5, and S1 
radiculopathies on the right side.  The clinical impression 
was left L4, L5 and S1 radiculopathies and right-sided lower 
sacral radiculopathies.  

On examination of the left knee, the veteran reported wearing 
a knee brace for the past four or five years, mainly for 
stability.  He complained that his right hip had started to 
bother him and because of that he had been using a cane on 
the right hand for the past two years.  He also complained of 
constant left knee pain and periodic swelling.  At the time 
of the examination there was no evidence of swelling, 
deformity or malunion.  Range of motion was flexion to 120 
degrees and extension to 0 degrees.  There was no evidence of 
effusion or crepitus but there was slight tenderness over the 
left fibula, close to the knee.  There was a 4 inch curved 
scar on the medial aspect of the left knee and the quadriceps 
circumference was 15 inches on the left lower thigh and 15.5 
inches on the right lower thigh.  The right knee reflex was 
2+ and the left knee reflex was 1+ with a definite weakness 
on the left quadriceps and about 3/5 strength compared to the 
right knee.  X-rays of the left knee were normal and anterior 
drawer test on the left was negative.  The diagnoses were 
left knee arthralgia and probable anterior cruciate ligament 
tear.  

I.  Secondary Service Connection

Analysis.  The preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  The United 
States Court of Veterans Appeals (Court) has defined a well-
grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
a claim need not be conclusive but only possible to satisfy 
the initial burden of 38 U.S.C.A. § 5107.  Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  If the claim is not 
well grounded, the veteran cannot invoke the VAs duty to 
assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998).

In order for a claim of service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service disease or 
injury and the current disability (medical evidence).  Caluza 
v. Brown, 7 Vet.App. 498 (1995).  

The law provides that service connection may be granted for 
disability which is shown to have been incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  Regarding the granting of 
service connection on a secondary basis, 38 C.F.R. § 3.310(a) 
(1998) provides that the injury or disease must be 
proximately due to or the result of the service-connected 
disease or injury.  When a service-connected disability 
aggravates, but is not the proximate cause of, a nonservice-
connected disability, service connection may be established 
for the increment of the nonservice-connected disability 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet.App. 439 (1995).  

The veteran has alleged that he has right hip and right leg 
disabilities that are in some manner etiologically or 
causally related to his service-connected left knee and 
lumbar spine disabilities.  When a veteran contends that his 
service-connected disability has caused a new disability, he 
must submit competent medical evidence of a causal 
relationship between the two disabilities to establish a 
well-grounded claim.  Jones (Wayne L.) v. Brown, 7 Vet.App. 
134 (1994).  

The evidence of record does not contain any supportive 
medical opinion and the veteran has not brought forth any 
evidence that would establish that current right leg and 
right hip disabilities exist.  The Board notes that the most 
recent June 1997 VA examination report did not include 
diagnosed right hip or right leg disabilities.  The Court has 
held that Congress specifically limited entitlement to 
service connected benefits to cases where there is a current 
disability.  In the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet.App. 223 at 225 (1992).  While present 
findings have demonstrated a benign bony lesion of  the right 
femur, possibly a bone cyst or bone infarct, the evidence of 
record does not provide a medical nexus linking any such 
pathology to service or to any service-connected disability. 

Thus, the medical evidence outlined above includes no 
competent medical evidence that the veteran currently has 
right hip and right leg disabilities related to his service-
connected left leg and lumbar spine disabilities.  In the 
absence of such diagnoses there can be no valid claim.  This 
conclusion also precludes a grant of service connection for 
right hip and right leg disabilities on the basis of Allen v. 
Brown, 7 Vet.App. 439 (1995), on the basis of aggravation of 
a nonservice-connected disability by a service-connected 
disability.  

Allegations by the veteran concerning a medical diagnosis or 
causation, if not supported by competent medical evidence, 
cannot constitute evidence to render the claims well grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Tirpak v. Derwinski, 2 Vet.App 609 (1992); 
Grottveit v. Brown, 5 Vet.App. 91 (1993).

In the absence of competent evidence establishing an 
etiological relationship between the veterans right leg and 
hip disorders and his service-connected left leg and lumbar 
spine disabilities, the Board finds that well-grounded claims 
of secondary service connection have not been presented.  In 
the absence of a well-grounded claims, the Board does not 
have jurisdiction to decide the merits of the matter, and the 
appeal must be denied.  Boeck v. Brown, 7 Vet.App. 14 (1994); 
Edenfield v. Brown, 8 Vet.App. 384, 390 (1995).  

II.  Increased Rating Issues

Analysis.  The Board finds that the veteran's increased 
rating claims are well grounded within the meaning of 38 
U.S.C.A. § 5107(a), in that he has presented claims which are 
plausible.  The Board is satisfied that all relevant facts 
have been properly developed, and that no further assistance 
to the veteran is required in order to comply with 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Murphy v. 
Derwinski, 1 Vet.App. 78 (1991); Proscelle v. Derwinski, 2 
Vet.App.  269 (1992).  The Court has held that, where 
entitlement to compensation has already been established, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet.App. 55, 58 (1994).

A.  Entitlement to a Rating in Excess of 30 percent for 
Fracture Residuals of the L1-L5 Vertebrae with Wedging and 
Deformity, prior to June 1997.

The veterans lumbar spine disability is currently evaluated 
under Codes 5285-5292.  Under the provisions of Code 5285 
residuals of a spine fracture injury, with cord involvement, 
where the veteran is bedridden or where the veteran requires 
long leg braces, are rated 100 percent disabling; without 
cord involvement, but with abnormal mobility requiring a neck 
brace (jury mast), a 60 percent rating is assigned.  In other 
cases, the residuals will be rated according to definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of the vertebral body.  38 C.F.R. § 
4.71a, Code 5285 (1998).

Under Diagnostic Code 5292, a 10 percent rating will be 
assigned where there is evidence of slight limitation of 
motion of the lumbar spine.  A 20 percent rating is assigned 
where there is moderate limitation of motion and a 40 percent 
rating will be assigned when there is severe limitation of 
motion.  38 C.F.R. § 4.71a, Code 5292 (1998).

First, the Board notes that the competent medical evidence 
shows that the veteran had no spinal cord involvement, was 
not bedridden and did not require neck or leg braces.  Thus, 
his lumbar vertebral fractures must be evaluated based on 
limitation of motion and/or spasm.  Prior to June 1997 his 
back disability was evaluated as 30 percent disabling.  

VA outpatient treatment records dated from March 1988 to May 
1996 are consistent in documenting the veteran's treatment 
for chronic low back pain over many years.

On VA examination in October 1993 range of motion of the 
lumbar spine was normal and motor status, coordination and 
reflexes were all normal.  Sensory, EMG and nerve conduction 
studies were also normal.  On VA examination in May 1996 the 
veteran had lumbar flexion of 75 degrees, 25 degrees of 
extension and 30 degrees of rotation to either side.  Right 
lateral bending was to 25 degrees and left lateral bending 
was to 30 degrees.  The veteran had tenderness over the 
lumbar spine and muscle spasm.  There was pain into the right 
buttock but otherwise no significant neurological involvement 
was noted.  The veteran also wore a back brace.  The evidence 
of record does not demonstrate that more than moderate 
limitation of motion was present during the period before 
July 1997.  

Taking the evidence in its entirety before July 1997, the 
Board concludes that the veterans disability was no more 
than 30 percent disabling under Codes 5285-5292.  This 
reflects a 20 percent evaluation under Code 5292 for moderate 
limitation of motion of the lumber spine with 10 percent 
added under Code 5285 for demonstrable deformity of a 
vertebral body.  

The Board has also considered the applicability of other 
diagnostic codes for appropriately rating the service-
connected lumbar spine disability.  A 40 percent evaluation 
may be assigned for severe intervertebral disc syndrome with 
recurring attacks or severe lumbosacral strain with listing 
of the whole spine to the opposite side; positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, a loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Codes 5293, 5295 (1998).  

Given the general lack of significant neurological findings, 
the severe intervertebral disc syndrome required for a 40 
percent rating under Code 5293 was  not present.  Also the 
clinical evidence prior to June 1997 revealed no findings of 
severe lumbosacral strain.  Likewise, a 40 percent evaluation 
may also be assigned for favorable ankylosis of the lumbar 
spine.  38 C.F.R. § 4.71a, Code 5289 (1998).  As the veteran 
clearly has motion of the lumbar spine and no ankylosis is 
shown, an increased rating on the basis of ankylosis cannot 
be assigned.

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veterans joints 
when the rating code under which the veteran is rated does 
not contemplate these factors.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The Board finds, however, that the current 
30 percent disability rating adequately compensates the 
veteran for his limitation of motion and functional loss.  
First, as indicated above, limitation of motion of the lumbar 
spine was of a moderate level.  Second, there was a lack of 
objective medical evidence supporting the veteran's 
contentions that he suffered any additional functional loss 
and/or limitation of motion.  He used a cane for ambulation 
and wore back brace, but specifically indicated that the cane 
was used for left knee instability.  Significantly, at the 
time of VA examination in May 1996 he was able to perform all 
back movements with no pain other than lumbar tenderness.  
There was also no evidence of swelling, atrophy, 
discoloration or weakness indicative of significant 
functional loss not already included in the currently 
assigned evaluation.  Although the Board is required to 
consider the effect of pain when making a rating 
determination, and has done so in this case, the rating 
schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet.App. 194 (1997).  The evidence of 
record before June 1997 did not describe additional 
disability due to functional impairment or pain that would 
warrant a increased rating higher than 30 percent during that 
period.  

In this case, the Board finds that the 30 percent disability 
rating is sufficient to compensate for such impairment.  
Thus, the current level of disability shown is encompassed by 
the rating assigned and with due consideration to the 
provision of 38 C.F.R. § 4.7, an evaluation in excess of 30 
percent is not warranted.  As the preponderance of the 
evidence is against the veterans claim for increased 
compensation, the reasonable doubt doctrine does not apply.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998).

B.  Entitlement to a Current Rating in Excess of 50 percent 
for Fracture Residuals of the L1-L5 Vertebrae with Wedging 
and Deformity

The current 50 percent rating under Codes 5285 and 5292 
equates to a maximum 40 percent evaluation under Code 5292 
for severe limitation of motion of the lumber spine with 10 
percent added under Code 5285 for demonstrable deformity of a 
vertebral body.  38 C.F.R. § 4.71a, Codes 5285-5292 (1998).

The most recent medical evidence in June 1997 shows the 
veteran had lumbar flexion of 45 degrees, 20 degrees of 
extension, and at least 25 degrees of rotation to either 
side.  Right and left lateral bending were both limited to 35 
degrees.  The examiner noted mild pain on motion.  The 
evidence of record, as outlined above, demonstrates a back 
disorder with manifestations of moderate to severe limitation 
of motion.  There was also evidence of L4. L5 and S1 
radiculopathies and right-sided lower sacral radiculopathies 
but otherwise no significant neurological involvement was 
noted.  The evidence reveals a disability picture 
characterized by constant pain with evidence of vertebral 
deformity, significant limitation of motion, and 
radiculopathy. 

The Board notes that lumbosacral strain, evaluated under 38 
C.F.R. § 4.71a, Code 5295, also provides a maximum 40 percent 
evaluation where there are severe symptoms with listing of 
the whole spine to the opposite side; positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, a loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  Thus, 
no increased evaluation is warranted under Code 5292 or 5295.  
38 C.F.R. § 4.71a (1998).

Also potentially relevant is 38 C.F.R. § 4.71a, Code 5293, 
which pertains to intervertebral disc syndrome.  A 60 percent 
evaluation is the maximum evaluation under this diagnostic 
code, requiring evidence of a pronounced condition, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a (1998).

In the instant case, the competent medical evidence, 
including the recent VA examination report, are negative for 
any indication of significant neurological involvement and 
specifically negative for evidence of abnormal back 
musculature indicative of spasm and any sciatic neuropathy or 
absent ankle jerk.  Thus, application of Code 5293 would not 
result in the assignment of a higher evaluation as the 
veteran does not meet the rating criteria for a 60 percent 
rating.  38 C.F.R. § 4.71a (1998).  There is also no evidence 
of ankylosis of the lumbar spine to warrant consideration 
under 38 C.F.R. § 4.71a, Code 5289 (1998).

The Court has in effect held that consideration of functional 
loss due to pain is not required when the current rating is 
the maximum disability rating available for limitation of 
motion, see Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
In this case, the veteran's assigned evaluation is the 
maximum assignable under Code 5292 and does not require 
additional consideration of 38 C.F.R. §§ 4.40, 4.45.  Thus, 
the current level of disability shown is encompassed by the 
rating assigned and with due consideration to the provision 
of 38 C.F.R. § 4.7, an evaluation in excess of 50 percent is 
not warranted.  As a preponderance of the evidence is against 
the veterans claim for increased compensation, the benefit 
of the doubt doctrine does not apply.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1998).

C.  Entitlement to a Rating in Excess of 20 percent for Left 
Knee Injury prior to May 29, 1996

The 20 percent rating for left knee injury with instability 
was assigned under Code 5257 for moderate recurrent 
subluxation or lateral instability of the knee.  The maximum 
evaluation of 30 percent requires severe recurrent 
subluxation or lateral instability of the knee.  38 C.F.R. 
§ 4.71a, Code 5257 (1998). 

The VA records dated in and prior to 1996 indicate that the 
veteran had a history of left knee pain and instability; they 
also reflect that his right knee had slight limitation of 
motion, tenderness and a possible tear of the anterior 
cruciate ligament with severe sprain and/or partial tear of 
the lateral collateral ligament.

The October 1993 VA examination shows that the veterans 
right knee had almost full range of motion with no evidence 
of instability, swelling or warmth.  There was evidence of 
patellofemoral grate, tenderness and atrophy.  Overall, while 
it appears that the veteran had some significant 
symptomatology of the left knee in 1993, the evidence as a 
whole, including the 1993 VA examination report, does not 
show manifestations indicative of a severe left knee 
disability warranting the maximum 30 percent rating for 
other impairment of the knee.  After review of the 
record, the Board finds that prior to May 1996 a disability 
rating in excess of 20 percent under Code 5257 was not 
warranted.  The medical evidence does not indicate that the 
veteran had severe right knee impairment at that time 
within the meaning of Code 5257.

The Board has considered all other potentially applicable 
diagnostic codes.  Under Code 5258, for dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint, the maximum disability rating is 20 
percent.  Under Code 5263, for genu recurvatum, the maximum 
disability rating is 10 percent.  Therefore, neither of these 
codes would result in a higher disability evaluation for the 
left knee.  38 C.F.R. § 4.71a, Codes 5258, 5263 (1998).  
Moreover, the Court has held that where a Code is not 
predicated on limited range of motion alone, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (1998), with respect to pain, 
do not apply.  See Johnson v. Brown, 9 Vet.App. 7, 11 (1996).  
The Code under which the instant disability is rated, Code 
5257, is not predicated on limited range of motion.  

The Board thus finds that a preponderance of the evidence is 
against the claim for an increased rating for the left knee 
during the period before May 29, 1996, and that the benefit 
of the doubt rule is therefore inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 1997).   The disability picture 
shown in the record during that period did not more nearly 
approximate the criteria required for the next higher rating 
of 30 percent.  38 C.F.R. § 4.7 (1998).  


D.  Entitlement to a Current Rating in Excess of 30 percent 
for Left Knee Injury 

On VA examination in May 1996 the veterans knee was markedly 
unstable with positive drawer sign as well as lateral and 
anterior instability.  The veteran also had clicking of the 
left knee with obvious relaxation of the tendons and loose 
bodies were palpated in the left knee.  There was a 50 
percent loss of muscle strength in the left quadriceps.  The 
diagnosis was ligament injuries to left knee with marked 
instability, involving the cruciate and collateral ligaments.  
These findings represented a greater degree of knee 
impairment than that documented in previous records.  

The June 1997 VA examination for rating purposes demonstrated 
marked instability of the left knee, slight tenderness and 
some atrophy.  The veteran has worn a knee brace for the last 
several years and more recently has used a cane for 
stability.  At the same time, however, he was capable of full 
extension and almost full flexion of the knee.  There was no 
evidence of crepitus, effusion, swelling, deformity or 
malunion and X-rays of the left knee were negative.  In all, 
the Board concludes that the veteran is appropriately 
compensated for his left knee disability by the currently 
assigned 30 percent rating under Code 5257, which concedes 
severe impairment of the knee.

Analogous ratings for impairment of the left knee either are 
not applicable to the veteran's case or do not offer a higher 
disability rating.  Those that provide criteria for 
evaluations in excess of 30 percent disabling include Codes 
5256, 5261.  As the evidence does not show that the veteran's 
left knee is ankylosed, Code 5256 for ankylosis of the knee 
is not applicable in this case.  Diagnostic Codes 5261 and 
5260 determine whether a rating is warranted based on 
limitation of motion.  With a reported range of motion from 0 
to 120 degrees, the veteran does qualify for an increased 
rating based on limitation of either flexion or extension.  

Finally, where a Code is not predicated on limited range of 
motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
(1998), with respect to pain, do not apply.  See Johnson v. 
Brown, 9 Vet.App. 7, 11 (1996).  The Code under which the 
instant disability is rated, Code 5257, is not predicated on 
limited range of motion.  See also VAOPGCPREC 23-97 (July 1, 
1997) and VAOPGCPREC 9-98 (August 14, 1998).  

The Board thus finds that a preponderance of the evidence is 
against the claim for a rating higher than 30 percent for the 
left knee during the period since May 29, 1996, and that the 
benefit of the doubt rule is therefore inapplicable.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1997).   The 
disability picture shown in the record does not more nearly 
approximate the criteria required for a higher rating under 
any applicable code.  38 C.F.R. § 4.7 (1998).  

E. Entitlement to a Compensable Rating for Residuals of a 
Laparotomy prior to May 29, 1996

The veteran's appendectomy residuals have been rated 
analogous to a ventral hernia.  38 C.F.R. § 4.114, Code 7339 
(1998).  Diagnostic Code 7339 provides a noncompensable 
rating for ventral hernia, postoperative status, healed, no 
disability, belt not indicated.  A 20 percent rating is 
assigned when the hernia is small, not well supported by belt 
under ordinary conditions, or healed ventral hernia or 
postoperative wounds with weakening of abdominal wall and 
indication for a supporting belt.  The next higher rating of 
40 percent is authorized for a hernia which is large, not 
well supported by belt under ordinary conditions.  The 
maximum rating of 100 percent is assigned for hernia which is 
massive, persistent, with severe diastasis of recti muscles 
or extensive diffuse destruction or weakening of muscular and 
fascial support of abdominal wall so as to be inoperable.  38 
C.F.R. § 4.114, Code 7339. 

The veterans residual laparotomy scar is currently rated 
under Code 7805 of the VA rating schedule (38 C.F. R. Part 4) 
which provides for scars that limit the function of any part 
affected.  38 C.F.R. § 4.118, Code 7805 (1998).  A maximum 10 
percent rating is also assignable for scars which are poorly 
nourished and ulcerated.  38 C.F.R. § 4.118, Code 7803 
(1998).  A maximum 10 percent rating is also available for 
superficial scars, which are tender and painful on objective 
demonstration.  38 C.F.R. § 7804 (1998).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).

The veteran was accorded a rating examination by VA in 
October 1993.  Examination of the abdomen revealed a 7 inch 
long midline scar with no evidence of hepatosplenomegaly or 
abdominal tenderness.  Umbilical, ventral, inguinal and 
incisional hernias were not demonstrated.  Also there is no 
indication that there was weakening of the abdominal wall or 
the need for a supporting belt for the postoperative wound.  
There was no evident pattern of symptoms or findings 
clinically attributable to the appendectomy residuals.  Under 
these circumstances, a compensable rating for the residuals 
was not warranted.  Also the Board points out that the 
abdominal scar was well healed and there was no evidence of 
increased disability associated with the scar.  38 C.F.R. § 
4.118, Codes 7803, 7804, 7805 (1998).

Records prior to May 1996 do not show that the abdominal scar 
results in functional impairment warranting a 10 percent 
rating under Code 7805, or that it was poorly nourished with 
ulceration or tender and painful on objective demonstration, 
which would warrant a 10 percent rating under Codes 7803 or 
7804, respectively.  

The Board thus finds that a preponderance of the evidence is 
against the claim for a compensable rating for the laparotomy 
residuals during the period before May 29, 1996, and that the 
benefit of the doubt rule is therefore inapplicable.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1997).   The 
disability picture shown in the record during that period did 
not more nearly approximate the criteria required for the 
next higher rating of 10 percent.  38 C.F.R. § 4.7 (1998).  

F. Entitlement to a Current Increased Rating for Laparotomy 
Residuals  

The most recent examination report in May 1996 revealed no 
abdominal masses or organomegaly.  The abdominal scar was 
well healed and nontender, except for some discomfort in the 
lower part of the scar and some apparent herniation.  There 
was slight atrophy but no evidence of herniation or other 
abnormality and no inflammatory changes or evidence of 
foreign matter or infection were noted clinically.  There 
were no skin lesions present and no evidence of keloid 
formation, adherence, vascular problems in the skin or 
ulceration.  There was no report of functional impairment 
attributable to the scar.  However, there was a relaxation in 
the area of the scar representing a separation of the muscles 
or an early ventral hernia.

As a result of the notation of an early ventral hernia a 20 
percent rating was assigned under Code 7339.  However, as 
noted in the discussion above, there were no other residuals 
indicated and there was no functional impairment attributable 
to the residuals of the laparotomy scar.  The evidence does 
not support a conclusion that the requirements for the next 
higher rating of 40 percent based on the presence of a large 
herniation that is not well supported by a belt are 
satisfied.  



The Board thus finds that a preponderance of the evidence is 
against the claim for a current increased rating for the 
laparotomy residuals and that the benefit of the doubt rule 
is therefore inapplicable.  38 U.S.C.A. § 5107(b) (West 1991 
& Supp. 1997).   The disability picture shown in the record 
during that period did not more nearly approximate the 
criteria required for the next higher rating of 30 percent.  
38 C.F.R. § 4.7 (1998).  


ORDER

Entitlement to service connection for a right hip disability 
secondary to service-connected back and left leg disabilities 
is denied.

Entitlement to service connection for a right leg disability 
secondary to service-connected left leg disability is denied.

Entitlement to a rating in excess of 30 percent for residuals 
of a fracture of the L1-L5, vertebrae with wedging and 
deformity, prior to June 9, 1997, is denied.

Entitlement to a current rating in excess of 50 percent for 
residuals of a fracture of the L1-L5, vertebrae with wedging 
and deformity is denied.

Entitlement to a rating in excess of 20 percent for residuals 
of a left knee injury with instability, prior to May 29, 
1996, is denied.

Entitlement to a current rating in excess of 30 percent for 
residuals of a left knee injury with instability is denied.

Entitlement to an increased (compensable) evaluation for 
appendectomy and laparotomy scar residuals, prior to May 29, 
1996, is denied.  

Entitlement to a current rating in excess of 20 percent for 
laparotomy residuals with ventral hernia is denied.  


		
	R. L. SHAW
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
